532 So.2d 97 (1988)
Barbara M. LINTHICUM, Appellant,
v.
John S. BERRY, Appellee.
No. 88-128.
District Court of Appeal of Florida, First District.
October 19, 1988.
Barbara M. Linthicum, Tallahassee, in pro. per.
Forrest K. Clinard of Young, van Assenderp, Varnadoe, & Benton, P.A., Tallahassee, for appellee.
*98 PER CURIAM.
On the record we have before us, the allegations contained in appellant's motion, styled "for rehearing," set out a sufficient basis for relief from judgment, in that appellant alleged that, without her knowledge, her attorney failed to appear at a noticed hearing or otherwise represent her. The record discloses that her attorney never withdrew as her counsel. See Fla.Bar R.Prof.Conduct, Rules 4-1.3, 4-1.4, 4-1.16. The cause is therefore remanded to the trial court in order that appellant be given an opportunity to defend appellee's motion for fees, in that it appears prima facie that she has a meritorious defense.
REVERSED AND REMANDED.
ERVIN, WENTWORTH and ZEHMER, JJ., concur.